

Exhibit 10.29
FOURTH ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE – NET DATED
JANUARY 13, 2012 BY AND BETWEEN RGS PROPERTIES, AS LESSOR AND EXAGEN
DIAGNOSTICS, INC., AS LESSEE, FOR THE PREMISES LOCATED AT 1261 LIBERTY WAY,
SUITES B AND C, CALIFORNIA.


Lessor and Lessee mutually agree to amend the lease as follows:


Paragraph 1.3 (Term):
The Lease Term will be extended to the new Expiration Date of January 31, 2026.


Paragraph 50 (Rent Schedule):
Base Rent shall be as follows:




Dates
Base Rent
April 1, 2020 – January 31, 2021
$16,308.57 per month
February 1, 2021 – January 31, 2022
$17,325.00 per month
February 1, 2022 – January 31, 2023
$17,844.75 per month
February 1, 2023 – January 31, 2024
$18,380.09 per month
February 1, 2024 – January 31, 2025
$18,931.49 per month
February 1, 2025 – January 31, 2026
$19,499.44 per month



HVAC repairs and maintenance:


Attached to this addendum is Exhibit A which outlines the HVAC units at 1261
Liberty Way Suite B & C. The HVAC units numbered 4, 9 and 10 are nearing the end
of their useful life. If they are deemed be beyond repair and no longer
operable, then the Lessor shall be responsible to replace these three units as
needed during the term of this lease renewal.


Tenant Improvement Allowance:


Lessor shall provide a $216,000.00 Tenant Improvements allowance to the Lessee
to refurbish the Suite per a mutual approved space plan and shall follow the
provisions outlined in the lease in regards to any improvements in the building.
The Tenant Improvement allowance shall be used solely for improvements to the
building.


Restoration:


Lessee shall not be responsible for any restorations to the Premises or
expansion space at the expiration of the lease term so long as the improvements
were approved by the Lessor.


Option to Extend:


Lessee shall have one (1), sixty (60) month option to extend at fair market
value (FMV) upon nine (9)
months prior written notice to Lessor per the attached option to extend
addendum.


Parking:


At Lessor’s sole cost, they shall provide 18 additional parking spaces from
Suite A. The remainder of parking spaces are designated and may be marked for
Pixel Imaging to use until they vacate the building. Parking will be enforced if
Exagen employees park in Pixel Imaging designated spaces.





--------------------------------------------------------------------------------



Contingency:


This lease is contingent on Pixel Imaging, the current tenant in Suite A,
signing their lease termination.


All other terms and conditions of the existing Lease shall remain in full force
and effect.


This addendum shall automatically expire if not executed by Lessee on or before
Friday March 6,
2020.
        




--------------------------------------------------------------------------------



AGREED AND ACCEPTED:





LESSOR:LESSEE:RGS PropertiesExagen Diagnostics, Inc.By: /s/ Scott Smith By: /s/
Ron RoccaBy: /s/ Greg SmithTitle: CEODate: 3/16/2020Date: 3/6/2020







--------------------------------------------------------------------------------



Exhibit A




fourthamendleaseimage1.jpg [fourthamendleaseimage1.jpg]



































--------------------------------------------------------------------------------



image02.jpg [image02.jpg]


OPTION(S) TO EXTEND
STANDARD LEASE ADDENDUM


Dated: February 27, 2020
By and Between
Lessor: RGS Properties
Lessee: Exagen Diagnostics, Inc  
Property Address: 1261 Liberty Way, Ste B&C, Vista, CA 92081
(street address, city, state, zip) Paragraph: 1  
A. OPTION(S) TO EXTEND:
Lessor hereby grants to Lessee the option to extend the term of this Lease for
One (1) additional Sixty (60) month period(s) commencing when the prior term
expires upon each and all of the following terms and conditions:


(i) In order to exercise an option to extend, Lessee must give written notice of
such election to Lessor and Lessor must receive the same at least nine months
but not more than twelve months prior to the date that the option period would
commence, time being of the essence. If proper notification of the exercise of
an option is not given and/or received, such option shall automatically expire.
Options (if there are more than one) may only be exercised consecutively.
(ii) The provisions of paragraph 39, including those relating to Lessee's
Default set forth in paragraph 39.4 of this Lease, are conditions of this
Option.
(iii) Except for the provisions of this Lease granting an option or options to
extend the term, all of the terms and conditions of this Lease except where
specifically modified by this option shall apply.
(iv) This Option is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee and only while the original
Lessee is in full possession of the Premises and without the intention of
thereafter assigning or subletting.
(v) The monthly rent for each month of the option period shall be calculated as
follows, using the method(s) indicated below: (Check Method(s) to be Used and
Fill in Appropriately)
☒ II. Market Rental Value Adjustment(s) (MRV)
a. On (Fill in MRV Adjustment Date(s)) February 1, 2026 the Base Rent shall be
adjusted to the "Market Rental Value" of the property as follows:


1) Four months prior to each Market Rental Value Adjustment Date described
above, the Parties shall attempt to agree upon what the new MRV will be on the
adjustment date. If agreement cannot be reached, within thirty days, then:


(a) Lessor and Lessee shall immediately appoint a mutually acceptable appraiser
or broker to establish the new MRV within the next 30 days. Any associated costs
will be split equally between the Parties, or


(b) Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in writing, to
arbitration in accordance with the following provisions:


(i) Within 15 days thereafter, Lessor and Lessee shall each select an
independent third party ☐ appraiser or ☐ broker ("Consultant" ­ check one) of
their choice to act as an arbitrator (Note: the parties may not select either of
the Brokers that was involved in negotiating the Lease). The two arbitrators so
appointed shall immediately select a third mutually acceptable Consultant to act
as a third arbitrator.


(ii) The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor's or Lessee's submitted MRV is the closest thereto. The decision
of a majority of the arbitrators shall be binding on the Parties. The submitted
MRV which is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.


(iii) If either of the Parties fails to appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision on his or her own, and said decision shall be binding on the Parties.





--------------------------------------------------------------------------------



(iv) The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, ie. the one that is NOT the closest to
the actual MRV.


2) When determining MRV, the Lessor, Lessee and Consultants shall consider the
terms of comparable market transactions which shall include, but not limited to,
rent, rental adjustments, abated rent, lease term and financial condition of
tenants.


3) Notwithstanding the foregoing, the new Base Rent shall not be less than the
rent payable for the month immediately preceding the rent adjustment.
b. Upon the establishment of each New Market Rental Value:
1) the new MRV will become the new "Base Rent" for the purpose of calculating
any further Adjustments, and


2) the first month of each Market Rental Value term shall become the new "Base
Month" for the purpose of calculating any further Adjustments.


☐ IV. Initial Term Adjustments
The formula used to calculate adjustments to the Base Rate during the original
Term of the Lease shall continue to be used during the extended term.


B. NOTICE:
Unless specified otherwise herein, notice of any rental adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.


C. BROKER'S FEE:
The Brokers shall be paid a Brokerage Fee for each adjustment specified above in
accordance with paragraph 15 of the Lease or if applicable, paragraph 9 of the
Sublease.


AIR CRE * https://www.aircre.com * 213­687­8777 * contracts@aircre.com
NOTICE: No part of these works may be reproduced in any form without permission
in writing.

